Citation Nr: 0318947	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  95-21 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a pilonidal cyst, status post multiple surgeries, 
currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This decision denied 
service connection for asthma and entitlement to increased 
evaluations for the pilonidal cyst disability and rhinitis.  
Also denied was a TDIU.  

Following a review of the evidence, the Board, in July 1997, 
issued a decision on the merits of the claims involving 
asthma and rhinitis.  Specifically, the Board denied the 
veteran's request for entitlement to service connection for 
asthma and it denied entitlement to a compensable evaluation 
for rhinitis.  However, the Board also determined that 
additional development was needed with respect to the claim 
for an increased evaluation for the residuals of pilonidal 
cysts and a TDIU.  Hence the claims were remanded.  

The case was returned to the Board after the requested 
development.  In July 2001, the case was again remanded to 
the RO for additional development.  Following completion of 
the requested development, the RO has returned the case to 
the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has establish service connection for 
postoperative residuals of a pilonidal cyst, rated as 20 
percent disabling and rhinitis, rated as zero percent 
disabling.  The combined rating is 20 percent.  

3.  The veteran's service-connected postoperative residuals 
of a pilonidal cyst is characterized by various surgical 
scars, tenderness, and some limitation of motion in the area 
affected.

4.  The veteran is not unemployable due to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a pilonidal cyst, status post multiple 
surgeries, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 
4, Diagnostic Codes 7899-5000 (2002).

2.  The criteria for entitlement to TDIU benefits have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty for approximately two and 
one half years, from February 1971 to July 1973.  During his 
first year of service, the veteran was found to have a 
pilonidal cyst and sinus.  During the course of his 
enlistment, he underwent numerous surgeries on the cyst in 
order to correct it.  The veteran was eventually discharged 
from the service, in part based on this recurrent 
noncorrecting disability.

In March 1980, the veteran underwent a VA examination.  
Physical examination revealed a well-healed scar measuring 4 
1/2 inches in length.  The scar area was tender.  There was 
induration on the lateral aspects of the scar area with 
tenderness in the lower 11/2 inches of the scar.  There are 
several shoots of hair growing out the center of the scar.  
No material could be expressed from the operative site at the 
present time.  The hairs were matted from previous secretions 
from this area.  

The veteran was diagnosed as having the residuals of a 
pilonidal cyst, post operative times four, moderately severe 
in nature.

The results of that examination were forwarded to the RO, 
which, in turn, granted service connection for the disability 
and assigned a 20 percent disability rating, by analogy, in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 7899-5000 
(1978).  

In 1993, the veteran submitted a claim to the RO requesting 
that his cyst disability be rated higher and that he be 
assigned a TDIU based in part on the fact that he was in 
receipt of Social Security Administration (SSA) benefits.  To 
support his claim, the veteran's SSA records were obtained.  
These records included the veteran's medical records along 
with statements by the veteran and employment records.  Of 
particular note is the SSA decision that found that the 
veteran was disabled as a result of the pilonidal cyst 
residuals, respiratory disorder, back pain, a left foot 
disorder [severe metatarsalgia of the left foot], rhinitis, 
and pain in his hip.  The decision did note that the veteran 
was only classified as disabled for SSA purposes.  

In June of 1993, the veteran underwent a VA Compensation and 
Pension Examination.  When the pilonidal cyst area was 
examined, the doctor found well-healed scars with a draining 
sinus with pink-tinged serous material.  The area around the 
sinus was tender to palpation.  The results were forwarded to 
the RO.  After reviewing the then-recent VA examination, 
along with the SSA records, the RO concluded, in a December 
1993 rating decision, that an increased rating for the cyst 
disability was not supported by the evidence of record.  The 
RO further determined that a TDIU was also not supported by 
the evidence.  

Following that decision, the veteran was notified of the 
decision and he submitted a notice of disagreement.  After 
the statement of the case was provided to him, the veteran 
perfected his appeal.  In doing so, the veteran wrote that as 
a result of his cyst, and the surgery thereon, he was unable 
to obtain and maintain gainful employment.  He stated that 
the pilonidal cyst never completely healed, that it caused 
him pain, and that it limits his ability to lift and move 
objects.  

In October 1998, the veteran underwent a detailed examination 
of the pilonidal cyst area.  The veteran complained of 
drainage and pain.  The examiner provided the following 
opinion:

	. . . It is being appropriately 
medically treated with antibiotics 
systemically and anti-inflammatories 
topically.  These keep the problem down, 
but do not solve the problem.

....

Is this a disability problem?  Untreated, 
it is very disabling and when it is 
flaring badly, probably disables him 
100%.  When it isn't flaring, it probably 
disables him not at all.  The flares are 
fairly easily controlled with the 
medications, but only temporarily.

If he opts to have the surgery by a GOOD 
proctologist, the problem ought to be 
able to be solved forever.  If he doesn't 
the problem will go on forever and will 
gradually get worse. . . 

With regard to disfigurement from this, 
the problem is in the crease between his 
buttocks, and three is some minimal 
scarring from the surgeries.  The scaring 
is certainly the least of his problems 
and is producing no disability at all.

However, he seems, by his history, to 
have far more pain and discomfort 
relating to his back pains.  This needs 
to be addressed also.

Another examination was conducted in December 1998.  During 
that examination, the veteran complained of pain in the back 
and pilonidal cyst areas.  The examiner reported that the 
veteran had scar marks at the site of the pilonidal cyst.  Of 
note was an 18 centimeters scar, 11 centimeters of which was 
well-healed and light brown in color.  The scar was slightly 
elevated but there was no keloid formation or adhesion.  It 
was also deemed to be not disfiguring, ulcerative, or 
causative of any limitation of function.  The other 7 
centimeters of the scar was classified as being 
"erythermatous, angry-looking, red, secreting, bloody, and 
tender."  An ulcer was noted and the area was productive of 
some pain.  

The examiner provided an addendum to the December 1998 
examination in January 1999.  The examiner again confirmed 
the diagnosis of a pilonidal cyst, status post operations.  
He wrote that the disability still produced ulceration and 
infections.  Additionally, the doctor opined that the cyst 
site caused some limitation of movement and discomfort.  
However, the doctor specifically pointed out that the back 
pain complained thereof by the veteran was not due to 
pilonidal cyst.  Such pain was caused by a separate and 
distinct disability.  The doctor concluded by saying that the 
veteran has a "genuine pilonidal cyst complicated by 
infection, ulceration, and sinus tract formation."  

The record reflects that one of the veteran's examining 
physicians provided a letter in February 1999 that noted two 
different disabilities - the pilonidal cyst and a separate 
back disorder.  The examiner also opined that the cyst 
disability in and of itself did not prevent employment.  
Notwithstanding this statement, the doctor noted that when 
the cyst disorder was inflamed or infected, it was severely 
limiting.  When the pilonidal cyst was not inflamed or 
infected, the veteran's day to day functioning was not 
limited in any manner.  

A VA Social and Industrial Survey was accomplished in May 
1999.  The examiner noted that it was next to impossible to 
discern whether the veteran's previous employment dismissals 
were due to the pilonidal cyst or due to his "personal style 
of performing work in a deliberate manner."  It was 
acknowledged that the pilonidal cyst did, in fact, limit his 
ability to bend, lift heavy objects, stand, sit, or walk for 
prolonged periods, and perform sustained exertion.  The 
examiner did not disqualify the veteran from any type gainful 
employment solely due to his pilonidal cyst.  

In June 2000, the veteran underwent another medical 
examination.  Again the veteran was diagnosed as having a 
chronic pilonidal cyst that was nonhealing.  The examiner 
further concluded that the veteran was not currently 
suffering from osteomyelitis or a fistula.  The examiner 
concluded his examination by adding the following remarks:

Based on the medical records, and the 
physical examination today, he does 
reveal a great deal of limitation of 
mobility of his back as a result of 
multiple surgeries and infections due to 
pilonidal cyst.  The veteran complains of 
symptoms which greatly inhibit his 
ability to work.

A bone imaging scan of the veteran's body was also 
accomplished about this time (May 2000).  The scan results 
were within normal limits - normal bone scan and no evidence 
of metastatic disease.

There has been a significant change in the law during the 
long pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law redefines the obligations of VA with respect to the 
duty to assist, eliminates the concept of a well-grounded 
claim, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

With respect to the veteran's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence of information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the subsequent statement of the case, the 
supplemental statements of the case issued by the RO, and the 
various Board remands.  He has been told that he needed to 
submit evidence supporting his assertions that his pilonidal 
cyst disorder has become more disabling and that his two 
service-connected disabilities prevent him from maintaining 
gainful employment.  In other words, he has been told what 
evidence he needed to present in support of his claims.

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  Throughout the 
appeal, the VA has requested that the veteran provide the 
names and addresses of medical facilities, doctors, 
witnesses, and the like that would corroborate his 
assertions.  The VA accomplished this task through the 
issuance of many letters to the veteran since 1993.  The VA 
also sent the veteran a VCAA letter, dated March 2001, that 
spelled out the requirements of the VCAA and what the VA 
would do to assist the veteran.  The VA also informed him 
that it would request these records and other evidence, but 
that it was his responsibility to ensure that the VA received 
the records.  Additionally, in order to ensure that an 
adequate evaluation of the veteran's disabilities was 
procured and before the VA, the veteran underwent evaluations 
of his disabilities.  Therefore, VA has adequately notified 
the veteran of the evidence it would obtain and of the 
evidence that was necessary for him to produce.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available VA medical treatment records.  The 
veteran was also provided medical examinations over the 
course of the appeal to assess the severity of the 
disabilities at issue.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

I.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2002) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2002) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2002) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  With respect to the issues before the Board, the 
appeal stems from the veteran's disagreement with an 
evaluation assigned after the original grant of service 
connection, and the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, are not for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).

The veteran's residuals of a pilonidal cyst has been rated by 
analogy pursuant to 38 C.F.R. Part 4, Diagnostic Codes 7899-
5000 (2002).  Specifically, the disability has been rated as 
analogous to osteomyelitis, and the rating criteria provides 
that osteomyelitis, acute, subacute, or chronic, of the 
pelvis, vertebrae, or extending into major joints, or with 
multiple localization or with long history of intractability 
and debility, anemia, amyloid liver changes, or other 
continuous constitutional symptoms, is evaluated as 100 
percent disabling.  When there are frequent episodes, with 
constitutional symptoms, a 60 percent rating is warranted.  
When there is definite involucrum or sequestrum, with or 
without discharging sinus, a 30 percent rating is warranted.  
When there is discharging sinus or other evidence of active 
infection within the past 5 years, a 20 percent rating is 
warranted.  Inactive osteomyelitis, following repeated 
episodes, without evidence of active infection in past 5 
years is ratable as 10 percent disabling.

In addition, the notes following Diagnostic Code 5000 provide 
that a rating for osteomyelitis will not be applied following 
cure by removal or radical resection of the affected bone.  
Note (2) further provides that the 20 percent rating on the 
basis of activity within the past 5 years is not assignable 
following the initial infection of active osteomyelitis with 
no subsequent reactivation.  The prerequisite for this 
historical rating is an established recurrent osteomyelitis.  
To qualify for the 10 percent rating, 2 or more episodes 
following the initial infection are required.  This 20 
percent rating or the 10 percent rating, when applicable, 
will be assigned once only to cover disability at all sites 
of previously active infection with a future ending date in 
the case of the 20 percent rating.

The 10 percent rating and the other partial ratings of 30 
percent or less are to be combined with ratings of ankylosis, 
limited motion, nonunion or malunion, shortening, etc.  A 
compensable rating for osteomyelitis will not be applied 
following cure by amputation of the sinus.  Note (1) 
following Diagnostic Code 5000 and 38 C.F.R. § 4.43 (2002).
 
As reported, the veteran's disability has been rated by 
analogy to osteomyelitis.  The Board points out that such a 
rating is by analogy only in that the veteran has not been 
diagnosed as actually every having osteomyelitis.  Moreover, 
the medical evidence specifically notes that the veteran does 
not suffer from osteomyelitis.  Nevertheless, none of the 
medical records or the examinations stemming from 1993 to the 
present suggests or implies that there is any evidence of 
involucrum or sequestrum.  While there is occasional 
discharge from the sinus, as evidenced in the medical 
records, the symptoms and manifestations do not suggest that 
an evaluation in excess of 20 percent purusuant to the 
criteria at 38 C.F.R. Part 4, Diagnostic Code 5000 (2002) is 
warranted.  

As an aside, the veteran may claim that the file should be 
returned to the RO so that another examination of the 
pilonidal cyst area may be accomplished.  When entitlement or 
continued entitlement to a benefit, such as a claim for an 
increased rating, cannot be established or confirmed without 
a current VA examination or re-examination and a claimant, 
without good cause, fails to report for such examination, or 
re-examination, the claim shall be denied.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (2002).  "[T]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In this instance, between 2000 to the present, the veteran 
has been scheduled for numerous examinations at the VA 
medical center.  The veteran has been notified of those 
examinations.  If there has been any confusion as to when the 
examination was scheduled, the RO has erred on the 
conservative side, and has rescheduled the veteran for 
another examination.  Notwithstanding the RO's numerous 
attempts to have the veteran examined, he has failed to 
report for those examinations.  He has not provided good 
cause as to why he has not been able to attend any of these 
scheduled examinations.  It is therefore the determination of 
the Board that the VA has fulfilled its duty to assist the 
veteran in accordance with the VCAA.

II.  Total Disability Rating based on Individual 
Unemployability

The veteran has also requested a TDIU.  The veteran is 
service connected for the following disabilities:  the 
postoperative residuals of pilonidal cysts, rated as 20 
percent; and rhinitis, noncompensably rated.  The combined 
rating is 20 percent.  The veteran contends that he is unable 
to maintain substantially gainful employment as a result of 
these disabilities.  

Total disability is considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2002).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 (2002) are met.  
See 38 C.F.R. § 3.340(a)(2) (2002). 

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2002).  Rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a).  
38 C.F.R. § 4.16(b) (2002).

If a total disability rating is based on a disability or 
combination of disabilities for which the rating schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2002).

The veteran does not meet the schedular requirements for a 
total disability rating based on individual unemployability.  
The veteran has been granted service connection for two 
disabilities and he he does not have one disability rated at 
40 percent or a combined rating of 70 percent or more.  The 
record reflects that the veteran has completed two years of 
college and has experience working in construction and 
electronics.  

The veteran maintains that the manifestations and symptoms 
produced over the years by the pilonidal cysts prevent him 
from obtaining and maintaining gainful employment.  A VA 
social worker has documented in the Social and Industrial 
Survey of May 1999 that when the condition is active, it 
might be difficult for the veteran to maintain employment in 
his then-current trades.  However, following on that, VA 
doctors have written or inferred in October 1998, December 
1998, and January 1999 that the veteran's pilonidal cyst 
residuals and rhinitis do not together prevent the veteran 
from obtaining work.  Indeed, all of the VA medical records 
stemming from 1993 to the present indicate that when the 
pilonidal cyst area flares up, the veteran is debilitated.  
However, when the disorder is healing, neither it nor the 
rhinitis affects the veteran's job performing abilities.  
Moreover, these same doctors, along with the social worker, 
have not hypothesized that the veteran would be unable to 
work at a sedentary-type job that minimizes the requirements 
for walking or moving or exerting ones self.  

Consequently, it is the Board's opinion that the veteran's 
service-connected disabilities alone are not sufficient to 
produce the veteran's unemployability.  The preponderance of 
the evidence is against the veteran's claim for a TDIU and 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  Accordingly, the 
veteran's claim for a TDIU must be denied.

The RO has not submitted the veteran's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.  In this case, the evidence 
does not require such submission.  A clear preponderance of 
the evidence is against a finding that the veteran is unable 
to follow a substantially gainful occupation by reason of his 
service connected disabilities.  See 38 C.F.R. § 4.16(b) 
(2002). 

The veteran has argued through the course of the appeal that 
since he is in receipt of SSA benefits, he should also be 
awarded TDIU compensation.  The VA has obtained the veteran's 
records from the SSA, which do show that the veteran is in 
receipt of benefits.  The Court, in Martin v. Brown, 4 Vet. 
App. 136 (1993), has said that the results obtained by the 
SSA are pertinent when the VA makes a determination 
concerning unemployability.   

At the time that the SSA found the veteran disabled, he was 
found to be disabled as a result of rhinitis, pilonidal 
cysts, a left foot disability, respiratory disorder and an 
undifferentiated back disorder with pain.  The veteran was 
not adjudged disabled solely as a result of his pilonidal 
cyst disability or rhinitis.  The only disabilities for which 
service connection has been granted are rhinitis and the 
pilonidal cysts.  

A review of the medical evidence shows that the veteran 
clearly experiences some employment-related limitation as a 
result of his service-connected disabilities.  However, the 
disability ratings assigned to the veteran compensate him for 
the average impairment of earning capacity.  His 
unemployability is not due entirely, or even mostly, to his 
service-connected disabilities.  Therefore, pursuant to 38 
C.F.R. § 4.16 (2002), a TDIU is not warranted, and the 
veteran's claim is denied.




ORDER

An increased evaluation for the residuals of a pilonidal 
cyst, status post multiple surgeries, is denied.  

A total disability rating based on individual unemployability 
due to the veteran's service-connected disabilities is 
denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

